Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive supplemental amendment filed on 06/16/2021 amending claims 1, 3 and 5. Therefore, the claims 1, 3, 5 and 11 are pending.
This application is in condition for allowance except for the following formal matters: 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 3 and 5, these claims recites: 
A fraud detection system comprising: based on an attempted purchase meeting a constraint, a risk detection device configured to mark the attempted purchase as a fraudulent purchase when a first device is at a first location at a time of the attempted purchase and a second device is at a second location at the time of the attempted purchase, the second location being different than the first location, wherein, when the first device is at the first location and the second device is at the second location, the fraudulent purchase is annotated on a first calendar belonging to the first device and a second calendar belonging to the second device, and  wherein, when the first device is at the first location and the second device is at the second location, a notification is sent to the first device and the second device” which is not supported by the written description. 
The written description in paragraph describe as follows: 
[0032] Also, the risk detection device 103 can automatically mark attempted purchases as fraudulent when a certain group of individuals are not present (e.g. husband and wife), or a group of devices are not present together at the location of the attempted purchase and at the time of the attempted purchase. The risk detection device 103 can be configured to register the individuals and their devices that may be together, as well as a set of constraints such as each time a credit card charge of more than $500 is made, and the group of individuals/devices is not together at the time of the attempted purchase, notify calendar of all or some of the designated individuals/devices in the group and annotate it. That is, the risk detection device 103 can be programmed by the user to automatically mark the attempted purchase over, for example, $500 as fraudulent if' a second person is not present at the time of making the attempted purchase.

	The specification requires the first device and second device to be first user device and second user device and notification is sent to calendar of the first user device and the second user device via bidirectional feed and annotated it. Appropriate correction is required.
	Examiner attempted to contact applicant multiple times but unable reach the applicant in order to resolve the above USC 112 (a) issue by a telephone interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosures. The following are pertinent to current invention, though not relied upon:

Ben Ayed (U.S. Patent No. 9,032,498) teaches changing authentication for a legacy access interface.
Conner et al. (U.S. Pub No. 2010/0192162) teach providing calendar conflict warnings.
Daboo et al. (U.S. Pub No. 2016/0358127) teach undelete calendars.
Dutta et al. (U.S. Pub No. 2011/0239146) teach automatic event generation.
Gonzales, JR. (U.S. Pub No. 2016/0253702) teach location-based budget alerts.
Issacson et al. (U.S. Pub No. 2013/0254002) teach offering and fulfilling offers associated with recipient payment and delivery account.
Johndrow et al. (U.S. Pub No. 2015/0081349) teach providing location indication in transaction data.
Meredith et al. (U.S. Patent No. 9,858,575) teach fraud detection via mobile device location tracking.
	Nightengale et al. (U. S. Patent No. 8,626,663) teach merchant fraud and risk score.
Ranganathan (U.S. Patent No. 10,373,160) teaches fraud alert using mobile phone location.	
Sharma et al. (U.S. Pub No. 2009/0012898) teach location based credit card fraud prevention.
	Shuster et al. (U.S. Patent No. 8,798,596) teach global contact synchronization.
	Vortriede (U.S. Pub No. 2016/0294556) teaches authentication and fraud prevention architecture.
	Wilkman (U.S. Pub No. 2002/0032609) teaches calendar transaction manager, agent, systems and methods.
	White et al. (U.S. Pub No. 2016/0335641) teach payment card platform.
	Zhao et al. (U.S. Pub No. 2014/0297414) teach routing suggestion system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        09/16/2021